     IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT
                              OF TENNESSEE, AT WINCHESTER:


 ANTHONY LIEDERMAN


 VERSUS                                                  CASE NO: 4:18-CV-53-JRG-SKL


 GRUNDY COUNTY SHERIFF’S
 DEPARTMENT, ET AL

  PLAINTIFF’S STATEMENT OF ADDITIONAL MATERIAL FACTS ABOUT WHICH
   THERE IS NO GENUINE DISPUTE, IN OPPOSITION TO THESE DEFENDANTS’
                   MOTION FOR SUMMARY JUDGMENT

                 Comes plaintiff, by and through counsel, and, pursuant to FRCP 56, submits this,

 his Statement of Additional Material Facts About Which There is No Genuine Dispute, in

 opposition to these defendants’ Motion for Summary Judgment, as follows:

                 1. All ten (10) Grundy County Sheriff’s Officers, who showed at plaintiff’s home

 on July 25, 2017, to execute the search warrant, as well as these two (2) defendants, were

 wearing body cameras. (EXHIBIT S, and EXHIBIT T, Deposition of Sims, pp. 130-131)

                 RESPONSE:

                 2. To this date, over twenty-six (26) months after the execution of the search

 warrant at plaintiff’s home on July 25, 2017, neither (a) these defendants, (b) the 12th Judicial

 District Drug Task Force, (c) the Grundy County Sheriff’s Department, (d) any Grundy County

 Sheriff’s Deputy, (e) the Grundy County Sheriff, (f) any Assistant District Attorney General of

 the 12th Judicial District, (g) the District Attorney General of the 12th Judicial District, (h) the

 Hon. Herbert Slatery, Attorney General of the State of Tennessee, (i) any other Assistant

 Attorney General whatever, and/or (j) any officer of the State of Tennessee, has produced any



                                                    1

Case 4:18-cv-00053-JRG-SKL Document 54 Filed 10/13/19 Page 1 of 3 PageID #: 382
 videotape or audiotape of the execution of the search warrant aforesaid on July 25, 2017 within

 the scope of my criminal litigation. (EXHIBIT S, EXHIBIT T)

                RESPONSE:

                3. Assistant Attorney General McGovern of the 12th Judicial District stated in

 open court in December, 2018, during the probation revocation hearing for plaintiff that 29 or

 more cases involving discredited criminal informant Tina Prater had been dismissed by his

 office, and that Tracy City Police Chief, Charlie Wilder, and Ms. Prater were under investigation

 for fraud. Further, the Honorable Justin Angel, Circuit Court Judge for the 12th Judicial District

 of Tennessee, stated that the District Attorney General’s office was to, henceforth, never bring

 any criminal cases into his court wherein Tina Prater was an informant. (EXHIBIT U)

                RESPONSE:



                                                      ANTHONY LEIDERMAN

                                                      S/Edward L. Kershaw
                                                      Edward L. Kershaw, BPR # 016775

                                                      S/Francis X. Santore, Jr.
                                                      Francis X. Santore, Jr., BPR #011315

 EK LAW, PC
 131 South Main St.
 Greeneville, TN 37743
 423-620-0219
 edwardkershawattorneyatlaw@gmail.com

 SANTORE AND SANTORE
 Attorneys at Law
 P. O. Box 113
 Greeneville, TN 37744-0113
 423-639-3511
 423-639-0394 (fax)
 franksantore@comcast.net



                                                  2

Case 4:18-cv-00053-JRG-SKL Document 54 Filed 10/13/19 Page 2 of 3 PageID #: 383
 Attorneys for Plaintiff

                                  CERTIFICATE OF SERVICE

                 I hereby certify that on October 13, 2019, a copy of the foregoing Plaintiff’s
 Statement of Additional Material Facts as to Which There is No Genuine Dispute, was filed
 electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
 system to all parties indicated on the electronic filing receipt. All other parties will be served by
 regular U.S. Mail. Parties may access this filing through the Court’s electronic filing system.

                                                       S/Francis X. Santore, Jr.




                                                   3

Case 4:18-cv-00053-JRG-SKL Document 54 Filed 10/13/19 Page 3 of 3 PageID #: 384
